Citation Nr: 1537124	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  14-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for an ear condition.  

2.  Entitlement to service connection for chronic bilateral otitis externa.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 




INTRODUCTION

The Veteran had active service from November 1965 to November 1967. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin. 

The issue of entitlement to service connection for chronic bilateral otitis externa is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for an ear condition was last denied in a June 2011 rating decision that was not appealed, nor was any new and material evidence received within the appeal period.

2.  Evidence received since the final June 2011 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an ear condition.


CONCLUSIONS OF LAW

1.  The June 2011 rating decision that denied service connection for an ear condition is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received since the final June 2011 rating decision is new and material; the criteria to reopen the claim for service connection for an ear condition has been met.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence Legal Criteria

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

New Material Evidence Analysis

Service connection for an ear condition was denied in June 2011 rating decision, on the basis that the Veteran did not have a current ear disability.  Although the Veteran was notified of this rating decision and his appellate rights, he did not appeal.  Additionally, new and material evidence in support of the claims was not received within the appeal period.  As such, the June 2011 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Evidence received since the last final denial of the Veteran's claim includes additional VA treatment records and a December 2012 VA examination report.  All the evidence is new, in that it was not previously of record at the time of the June 2011 rating decision.  Furthermore, the December 2012 VA examination report is material because the examiner diagnosed the Veteran with chronic otitis externa.  As this evidence goes to the previously unestablished elements for service connection, a diagnosed disability during the appeal period, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for an ear condition is reopened.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for an ear condition is reopened.


REMAND

Having reopened the Veteran's claim, the Board finds that additional development is needed prior to adjudicating the claim.  Specifically, the Board notes that there are outstanding pertinent private treatment records.  An August 2012 VA treatment record noted that the Veteran was treated at the emergency room after his hearing aid earmold broke off in his ear.  The Board notes that the referenced emergency room records have not been associated with the claims file.  Pursuant to 38 C.F.R. § 3.159(e) (2) (2015), when VA becomes aware of potentially relevant private treatment records prior to deciding a claim, VA must notify the Veteran of the records and request that he or she provide a releases for the records.  To date, VA has not attempted to obtain these records.  As these records may contain evidence pertinent to the present appeal, the Board finds that a remand is necessary in order to obtain the outstanding private medical records under VA's duty to assist.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records from August 2012 to present.

2.  Provide the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA for any outstanding treatment for his disability on appeal, to include emergency room treatment records pertaining to the removal of his hearing aid. 

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative.  Provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


